Citation Nr: 0600269	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction and bypass graft, 
claimed as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from March 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.  The 
veteran's claims folder is now serviced by the RO in San 
Diego, California.

The Board notes that all issues other than the one listed on 
the title page of this decision have been satisfied to the 
benefit of the veteran or he has withdrawn his appeal of the 
issue.  As such, the only issue remaining before the Board is 
entitlement to service connection for coronary artery 
disease.

The record reflects that the veteran requested that a hearing 
be scheduled before the Board to be held in Washington, DC, 
and that such a hearing was scheduled to be held in January 
2006.  In December 2005, however, the veteran advised VA that 
he would not be able to travel to Washington because of his 
disabilities and requested that a hearing be scheduled before 
the Board to be held at the RO.  

The Board finds that the veteran's request to have his 
hearing before the Board rescheduled is both timely and for 
good cause.  As such, this appeal is remanded to the RO so 
that the veteran may be afforded the requested hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


